Citation Nr: 0403126	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  03-08 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hyperlipidemia.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1975 to August 1995.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2000 rating decision by the Department of Veterans Affairs 
(VA), Regional Office (RO) in Fort Harrison, Montana that 
denied service connection for hypertension and 
hyperlipidemia.  A Decision Review Officer (DRO) decision in 
January 2003 granted service connection for hypertension with 
associated left ventricular hypertrophy and denied service 
connection for heart disease.  

Although the RO adjudicated the claim for service connection 
for hyperlipidemia on the merits, the Board is required to 
determine whether new and material evidence has been received 
to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  The issue has been characterized 
accordingly.  


FINDINGS OF FACT

1.  Competent (medical) evidence provides no basis for 
finding that any current heart pathology is distinct and 
separate from, and unrelated to, the veteran's service 
connected hypertension with associated left ventricular 
hypertrophy.

2.  Service connection for hyperlipidemia (claimed as 
elevated triglycerides) was denied by an unappealed May 1996 
rating decision essentially based on a finding that it was 
not a compensable disability entity. 

3.  Evidence added to the record since the May 1996 rating 
decision is either duplicate or cumulative; does not tend to 
show that hyperlipidemia, of itself, is a disability entity; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  Service connection for heart disease is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

2.  New and material evidence has not been received, and a 
claim of entitlement to service connection for hyperlipidemia 
may not be reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in this case.  

Under VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
the United States Court of Appeals for Veterans Claims 
provided guidance regarding notice requirements under the 
VCAA, including that the veteran should be specifically 
notified as to what he needs to substantiate his claims and 
of his and VA's respective responsibilities with regard to 
claims development.  The veteran was adequately informed of 
the VCAA provisions as they apply to his new and material 
evidence claim for service connection for hyperlipidemia by 
correspondence in March 2001, and again by a Statement of the 
Case issued in January 2003.  Although he was not given 
adequate VCAA notice regarding the claim of service 
connection for heart disease, he is not prejudiced by the 
determination being made on that issue.  See Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  

The rating decision in March 2000 preceded enactment of the 
VCAA; notice of the VCAA was given in March 2001 and the RO 
reviewed the claims in light of the VCAA in June 2001.  And 
while the March 2001 VCAA notice letter advised the veteran 
that he should provide additional information within 60 days, 
it further informed him, in essence, that everything 
submitted within one year would be considered.  He continued 
to submit evidence, and everything has been accepted for the 
record and considered.  Under the Veterans Benefit Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) the 
Board may proceed with appellate review.  

Factual Background and Analysis

Heart disease

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303.  Finally, service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service medical records show that the veteran had elevated 
blood pressure in service.  Hypertension and mild left 
ventricular hypertrophy were diagnosed in January 2003, and 
service connection has been established for those entities. 

The January 2003 DRO decision that granted service connection 
for hypertension with associated left ventricular hypertrophy 
also denied service connection for heart disease.  Left 
ventricular hypertrophy is pathology reflective of heart 
disease.  The DRO decision did not specify what heart disease 
was not service connected.  On review of the medical evidence 
of record, the Board found nothing showing any heart disease 
separate and distinct from, and unrelated to, the service 
connected hypertension with cardiac enlargement.  
Consequently, the Board finds that all heart pathology 
currently shown is service connected and must be considered 
in rating the service connected disability.  

New and material evidence to reopen a claim for service 
connection for hyperlipidemia.

Generally, a final VA decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  Under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
Under 38 C.F.R. § 3.156(a), "new and material evidence" means 
evidence not previously submitted to agency decisionmakers 
that bears "directly and substantially" upon the specific 
matter under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for petitions to reopen 
filed on or after August 29, 2001.  The petition to reopen 
here was filed prior to that date.  Hence, the amended § 
3.156(a) does not apply.]

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that evidence that is merely 
cumulative of other evidence in the record cannot be new and 
material even if that evidence had not been previously 
presented to the Board.  Anglin v. West, 203 F.3d 1343 
(2000).

In May 1996 decision, the RO denied service connection for 
hyperlipidemia (claimed as elevated triglycerides).  The RO 
found that hyperlipidemia is a clinical finding and not a 
disability for which compensation can be granted.  That 
decision was not appealed, and is final.  38 U.S.C.A. § 7105.

Evidence of record at the time of the May 1996 rating 
decision consisted of service medical records and an April 
1996 VA examination, neither showing that hyperlipidemia, of 
itself, is a disability entity.  

Pertinent evidence received since the May 1996 RO decision 
includes post service private medical records from December 
1995 to September 2002, an October 2002 VA examination, and 
an internet reference to hyperlipidemia.  

The evidence added to the claims file since the May 1996 
decision either duplicates or is cumulative to evidence then 
considered.  The medical reports are new in that they were 
not previously of record.  However, they do not show that 
hyperlipidemia is a disability entity, and thus do not 
address the basis for the previous denial of the claim.  The 
veteran's contentions mirror those he previously made.  
However, he himself has stated (in an August 2001 Notice of 
Disagreement) that "hyperlipidemia is not a disease itself; 
it is however, a symptom of a heart disease and must be 
corrected as it can lead to further problems such as 
atherosclerosis, heart attack and stroke."  He submitted a 
printout of an internet reference supporting this statement.  
Such evidence does not tend to show that hyperlipidemia is, 
of itself, a disability entity, and thus is not material to 
the matter at hand.

No evidence received since May 1996 tends to show that 
hyperlipidemia is, in fact, a disability entity.  Thus the 
additional evidence received does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  It is not "new 
and material," and the appeal to reopen a claim of service 
connection for hyperlipidemia must be denied.  



ORDER

Service connection for heart disease is granted.  

The appeal to reopen a claim for entitlement to service 
connection for hyperlipidemia is denied.



	                        
____________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



